DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Giordana Mahn on 07/14/2022.

The application has been amended as follows: 
Claim 14 was amended as follows:
14. An implantable device for measuring glucose concentration of a body fluid when implanted, the implantable device comprising:
a housing;
a glucose measurement unit contained in the housing, the glucose measurement unit comprising:
a first linearly polarized light source configured to emit linearly polarized light to outside of the housing of the implantable device, and a linearly polarized light sensor configured to detect linearly polarized light returned from the first linearly polarized light source via the outside of the housing, and output a first electrical signal based on the detected linearly polarized light; and
a wireless communication module contained in the housing, the wireless communication module configured to wirelessly communicate with an external wireless communication device, 
wherein the glucose measurement unit further comprises a second optical sensor and a linear polarizer, wherein the linear polarizer is arranged to linearly polarize light returned via the outside of the housing from the first linearly polarized light source or from a second linearly polarized light source configured to emit linearly polarized light to the outside of the housing, wherein the second optical sensor is arranged to detect the light linearly polarized by the linear polarizer and output a second electrical signal based on the detected light linearly polarized by the linear polarizer, and wherein the wireless communication module is configured to wirelessly transmit a signal based on the first electrical signal and the second electrical signal to the external wireless communication device.
In claim 16, line 5, change “the linearly polarized light source” to –the first linearly polarized light source--. 
Claim 24 was amended as follows:
24.  A system comprising:
an implantable device comprising:
a housing; a glucose measurement unit contained in the housing, the glucose measurement unit comprising: a first linearly polarized light source configured to emit linearly polarized light to outside of the housing of the implantable device, and a linearly polarized light sensor configured to detect linearly polarized light returned from the first linearly polarized light source via the outside of the housing, and output a first electrical signal based on the detected linearly polarized light; and a wireless communication module contained in the housing, the wireless communication module configured to wirelessly communicate with an external wireless communication device, that the linearly polarized light returned from the first linearly polarized light source via the outside of the housing passes through the Kerr cell before being detected by the first optical sensor; and wherein the glucose measurement unit further comprises a second optical sensor and a linear polarizer, wherein the linear polarizer is arranged to linearly polarize light returned via the outside of the housing from the first linearly polarized light source or from a second linearly polarized light source configured to emit linearly polarized light to the outside of the housing, wherein the second optical sensor is arranged to detect the light linearly polarized by the linear polarizer and output a second electrical signal based on the detected light linearly polarized by the linear polarizer
the external wireless communication device, wherein the wireless communication module of the implantable device is configured to wirelessly transmit a signal based on the first electrical signal and the second electrical signal to the external wireless communication device.
In claim 27, line 5, change “the linearly polarized light source” to –the first linearly polarized light source--. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN FARDANESH/Primary Examiner, Art Unit 3791